UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1234


In re: RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Petitioner.



              On Petition for Writ of Mandamus. (4:05-cr-01044-RBH-1)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his motion for reconsideration of the district

court’s order granting in part and denying in part Chestnut’s “Amended Motion for Re-

Sentencing Under First Step Act of 2018.” He seeks an order from this court directing the

district court to act. Our review of the district court’s docket reveals that the district court

dismissed the motion for reconsideration on March 4, 2021. Accordingly, because the

district court has recently ruled on Chestnut’s motion for reconsideration, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                         PETITION DENIED




                                               2